Per curiam.
By the fifth section of the supplemental intestate act of 1797, of which the first-and third sections of the act of 1833 are as to this provision a transcript, it was enacted that “ where she (a wife) leaves a husband, he shall take the whole personal estate.” He is consequently entitled to her choses in action without administering, or doing any act to make them his own. At the death of Jane Harrison, therefore, her legacy charged by her father’s will on the land devised by him to her husband Williamson Harrison, became the husband’s property, and merged, if it had not done so before, in his person as that of both debtor and creditor. The land was consequently discharged of it, and passed disencumbered to the, purchaser. It is proper to say that the act of 1797 was not presented to the view of the court below.
Decree reversed.